Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/09/22, after the Non Final Office Action on 05/9/22. 
Claims 1, 31-35 and 37-40 have been amended, and claims 3-13, 16, 19-20,44-51 have been canceled.
Claims 1-2, 14-15, 17-18 and 30-43 are pending.

Allowable Subject Matter
Claims 1-2, 14-15, 17-18 and 30-43 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 35 is the inclusion of the limitation 
“…an optical element between the light guide plate and a light source…wherein the optical element comprises a first lens including a first curved surface and a second lens including a second curved surface, wherein the first curved surface comprises a first curvature radius in a plane including the thickness direction, wherein the second curved surface comprises a third curvature radius in a plane including the thickness direction, and wherein the first curvature radius is different from the third curvature radius.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 35. Claims 2, 14-15, 17-18, 30-34 and 36-43 are also allowed due to their virtue of dependency.
Ogita et al. US 2010/0245321, Koyama et al. US 2011/0248970, Kimura US 2008/0284929, Miyairi et al. US 2012/0120677 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871